While I am in accord with the result reached in this case by Mr. Justice SHARPE, I cannot subscribe to the reasoning embodied in his opinion. In the main his decision is planted onCain v. American Policy Holders Ins. Co., 120 Conn. 645
(183 A. 403); Johnson v. Employers' Liability Assurance Corp.,Ltd., of London, England, 158 Misc. 758 (285 N.Y. Supp. 574); and MacBey v. Hartford Accident  Indemnity Co., 292 Mass. 105
(197 N.E. 516, 106 A.L.R. 1248 and note, p. 1251). The cited cases are not in point because the plaintiffs therein were seeking recovery for their own bodily injuries. This, the courts held, was an attempt to convert the policies into "accident insurance" and could not be done. But in the instant case the city of Three Rivers does not, and could not, ask payment of "accident insurance" for a bodily injury to itself. Instead, the city, for the use and benefit of its workmen's compensation insurer, seeks to recover indemnity or reimbursement *Page 239 
for its financial loss resulting from the negligent operation of a city truck by one of its employees. The loss suffered by the city for which recovery is sought was for money paid as compensation to its injured employees, not damages for personal injuries. Therefore, the reasoning of the above-cited cases is inapplicable.
But the decision of the lower court should be affirmed for the following reason. One of plaintiff's assignments of error reads as follows:
"Because the trial court erred as a matter of law in holding that the judgment rendered in favor of the plaintiff (in each of the two suits against the principal defendant Fred Grunert) constituted claims for damages by employees under coverage VII of the said policy of insurance, and that said coverage wasexcluded under the policy in question."
The foregoing assignment of error necessitates consideration of the pertinent clauses of the insurance policy. Under the "schedule of coverages" set forth in the policy, item I covers bodily injury liability under which the insurance is limited to $10,000 for one person and to $20,000 for more than one person in any one accident. By the express terms of the policy the coverage under item I as stated therein is limited as follows:
"Claims for damages by employees, for injuries in the course of their employment, shall be covered only under employers'liability (coverage VII)."
Coverage VII in the insurance policy is as follows:
"Item VII: Employers' liability. Employers' liability coverage shall protect the insured against loss or expense arising or resulting from claims *Page 240 
upon the insured for damages on account of bodily injury or death accidentally suffered, or alleged to have been suffered, by any employee in the course of his or her employment and arising from the ownership, maintenance or use of the motor vehicle described herein * * * for an amount not exceeding the limits for bodily injury liability as indicated in item I."
Under this item VII of the schedule of coverages, the city had no insurance. Clearly this item VII, under which the city took no protection, covered the type of accident for which there was recovery in the two principal cases against the defendant Fred Grunert. This item VII was the only provision in the policy for coverage of this character. There is no ambiguity in the quoted provisions of the policy. The city took out no insurance under item VII. The circuit judge correctly so held, and for that reason the judgment of nonliability of the insurance company, garnishee-defendant herein, should be and is affirmed. Appellee will have costs of this appeal.
McALLISTER and BUTZEL, JJ., concurred with NORTH, J. *Page 241